EXHIBIT 10.1
 
 
AMENDMENT NO. 4 TO REVOLVING LOAN AGREEMENT


THIS AMENDMENT is dated April 26, 2017 and made between:


(1) ASTEA   INTERNATIONALINC.,   a   Delaware   corporation, as borrower
("Borrower"); and


(2) ZACK BERGREEN, an individual residing in Gwynedd Valley, Pennsylvania, as
lender ("Lender").


WITNESSETH


WHEREAS, Borrower and Lender have entered into a Revolving Loan Agreement, dated
as of May 29, 2013 (as amended by that certain Amendment No. 1 to Revolving Loan
Agreement, dated March 26, 2014, by and between Borrower and Lender, Amendment
No. 2 to Revolving Loan Agreement, dated August 12, 2014 and Amendment No. 3 to
Revolving Loan Agreement, dated May 28, 2015 as it may be amended, modified,
extended or restated from time to time, the "Loan Agreement");


WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein;


WHEREAS, pursuant to the Loan Agreement, Borrower issued that certain Revolving
Promissory Note (the "Existing Note"), dated March 26, 2014, to Lender in the
amount of THREE MILLION DOLLARS ($3,000,000);


WHEREAS, Borrower and Lender entered into a preferred stock purchase agreement
(the "Preferred Stock Purchase Agreement"), for a private placement of 797,448
shares of newly designed Series B Convertible Preferred Stock of Borrower in
exchange for the cancellation of TWO MILLION DOLLARS ($2,000,000) of the
outstanding principal amount owed to Lender under the Existing Note; and


WHEREAS, given the reduction of outstanding debt under the Existing Note
pursuant to the Preferred Stock Purchase Agreement, Borrower requested, and
Lender agreed, to amend the Loan Agreement to decrease the Maximum Principal
Amount (as defined in the Loan Agreement) from Three Million Dollars
($3,000,000) to One Million Dollars ($1,000,000); and


WHEREAS, given the expiration of the Loan Agreement on October 1, 2015; and


WHEREAS, pursuant to Section 6(f) of the Loan Agreement, the amendments
requested by Borrower must be contained in a written agreement signed by
Borrower and Lender.
 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
AGREEMENT


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:



1.
Definitions and Interpretation




1.1.
Definitions. Capitalized terms used but not defined in this Amendment shall have
the meaning ascribed thereto in the Loan Agreement.




1.2.
Interpretation. The principles of construction set out in the Loan Agreement
shall have effect as if set out in this Agreement.




2.
Amendment to the Loan Agreement. The Loan Agreement is hereby amended by
replacing the "Maturity Date" and "Maximum Principal Amount" of the Revolving
Promissory Note in their entirety with the following:
 
"Maturity Date" means the earliest to occur of (i) termination of the Lender's
commitment to make Loan Advances or (ii) or May 1, 2018"; and


"Maximum Principal Amount" means $1,000,000.




3. Conditions Precedent. This Amendment shall become effective upon the date
(the "Effective Date") on which Lender shall have received:




3.1.
This Amendment, duly executed and delivered by Borrower;




3.2.
Such other information and documents as may reasonably be required by Lender in
connection with this Amendment.




4.
Representations and Warranties. Borrower hereby represents and warrants to
Lender (before and after giving effect to this Amendment) that:




4.1.
All of the representations and warranties set forth in Section 3 of the Loan
Agreement are true and correct in all material respects as of the Effective Date
as if made on the Effective Date.




4.2.
No Event of Default has occurred and is continuing on the date hereof under the
Loan Agreement.




4.3.
This Amendment constitutes or will constitute, when issued and delivered, valid
and binding obligations of Borrower, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors' rights in general, and general principles of equity.

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

4.4.
Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Borrower has the requisite
corporate power and authority to execute, deliver and perform this Amendment and
to consummate the transactions contemplated thereby. The execution, delivery and
performance by Borrower of this Amendment and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Borrower.




4.5.
Neither the execution and the delivery of this Amendment, nor the consummation
of the transactions contemplated hereby, will (a) violate any injunction,
judgment, order, decree, ruling, charge or any provision of Borrower's
certificate of incorporation, bylaws or other charter documents, or, to
Borrower's knowledge, any restriction of any government, governmental agency or
court to which Borrower is subject, or (b) conflict with, result in a material
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, any material
agreement, contract, lease, license, instrument, or other arrangement to which
Borrower is a party or by which it is bound or to which any of its assets are
subject.




4.6.
As of the Effective Date, the outstanding principal amount of the Loan Advances
is $0.

 

5.
Expenses. Borrower agrees to pay or reimburse Lender for all of its reasonable
out-of- pocket costs and expenses incurred in connection with this Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to Lender.




6.
Miscellaneous.




6.1.
Except as expressly amended, amended and restated, supplemented or otherwise
modified by this Amendment, all of the terms, provisions, and conditions of the
Loan Agreement and the other Loan Documents are and shall remain unchanged and
in full force and effect. Except as specifically amended, amended and restated,
supplemented or otherwise modified by this Amendment, the Loan Agreement and the
other Loan Documents are (a) hereby ratified and confirmed by the parties and
(b) shall remain in full force and effect according to their terms. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Loan Agreement or the other Loan Documents or for any
purpose except as expressly set forth herein or a consent to any further or
future action on the part of Borrower that would require the waiver or consent
of Lender.




6.2.
Each of Borrower and Lender designate this Amendment as a Loan Document.




7.
Severability of Provisions. Each provision of this Amendment is severable from
every other provision of this Amendment in determining the enforceability of any
provision.

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

8.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns.




9.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ANY
CONFLICTS OF LAW CONCEPTS WHICH WOULD APPLY THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION.




10.
Counterparts. This Amendment may be executed in one or more counterparts, all of
which when taken together shall constitute but one instrument, and in the event
any signature is delivered by facsimile or "pdf" transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or "pdf" were an original thereof.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.





 
ASTEA INTERNATIONAL INC.
 
as Borrower
             
By:  /s/Rick Etskovitz
   
Name:  Rick Etskovitz
   
Title:    Chief Financial Officer
                   
ZACK BERGREEN,
 
as Lender
       
By: /s/Zack Bergreen
           




--------------------------------------------------------------------------------

